Citation Nr: 0900753
Decision Date: 01/08/09	Archive Date: 03/12/09
 
DOCKET NO. 05-40 648                       DATE JAN 08 2009 

On appeal from the Department of Veterans Affairs Regional Office in Oakland, California

ISSUE 

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back condition. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

C. dR. Dale, Associate Counsel 

REMAND 

The veteran had active military service from January 1956 to December 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for hearing loss, service connection for tinnitus, and denied the veteran's request to reopen a claim for a back conditions on the grounds of no new and material evidence. 

In his substantive appeal (VA Form 9) dated in November 2005 the veteran indicated that he did not want a hearing before a member of the Board. In a subsequent correspondence dated in September 2008 the veteran's representative indicated that the veteran previously requested his claims be heard before a member of the Board at a local VA office (Travel Board Hearing) and that the request had not been withdrawn. Unfortunately, the record contains no evidence that a Travel Board Hearing was ever scheduled. See 38 C.F.R. §§ 19.76, 20.703, 20.704(b). In December 2008 the veteran responded to a correspondence dated in November 2008 from VA that he desired a Travel Board Hearing. The record contains no evidence that this hearing has taken place. 

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for the following action: 

The RO must schedule the veteran for a Travel Board Hearing and provide adequate notice to the veteran of said in accordance with 38 C.F.R. § 19.76. 

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

(CONTINUED ON NEXT PAGE) 

2 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 CF.R. § 20.1100(b) (2007). 

3 




